Citation Nr: 0126828	
Decision Date: 11/28/01    Archive Date: 12/03/01

DOCKET NO.  99-21 972A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for posttraumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Robert C. Scharnberger, Associate Counsel


REMAND

The veteran had active duty from June 1964 to June 1966.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1999 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Montgomery, Alabama.

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  38 U.S.C.A. § 5100 et. seq.; see, 
Duty to Assist Regulations for VA, 66 Fed. Reg. 45,620-45,632 
(Aug. 29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156, 
3.159, 3.326).  This law redefined the obligations of VA with 
respect to the duty to assist and included an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  This law 
also eliminated the concept of a well-grounded claim and 
superseded the decision of the United States Court of Appeals 
for Veterans Claims in Morton v. West, 12 Vet. App. 477 
(1999), withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. 
Vet. App. Nov. 6, 2000) (per curiam order), which had held 
that VA could not assist in the development of a claim that 
was not well grounded.  This change in the law is applicable 
to all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  38 U.S.C.A. § 5107(a) (West 1991 & Supp. 
2001); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Because of the change in the law brought about by the VCAA, a 
remand in this case is required for compliance with the 
notice and duty to assist provisions contained in the new 
law.  In addition, because the RO has not yet considered 
whether any additional notification or development action is 
required under the VCAA, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VA O.G.C. Prec. Op. No. 16-92 (July 24, 1992) 
(published at 57 Fed. Reg. 49,747 (1992)).  Therefore, for 
these reasons, a remand is required.  

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  The Board notes that in order for a 
claim for service connection for PTSD to be successful there 
must be (1) medical evidence diagnosing the condition in 
accordance with 38 C.F.R. § 4.125(a); (2) credible supporting 
evidence that the claimed inservice stressor actually 
occurred; and (3) a link, established by medical evidence, 
between the current symptoms and the claimed inservice 
stressor.  38 C.F.R. § 3.304(f) (2001); see also Cohen v. 
Brown, 10 Vet. App 128 (1997).

The Court in Cohen further altered the analysis in connection 
with claims for service connection for PTSD, by pointing out 
that VA has adopted the fourth edition of the American 
Psychiatric Association's Diagnostic and Statistical Manual 
for Mental Disorders (DSM-IV) in amending 38 C.F.R. §§ 4.125 
and 4.126.  See, 61 Fed. Reg. 52695-52702 (1996).  The Court 
took judicial notice of the effect of what it interpreted to 
be a significant shift in diagnostic criteria.  The major 
effect is this: the criteria have changed from an objective 
("would evoke in almost anyone") standard in assessing 
whether a stressor is sufficient to trigger PTSD, to a 
subjective standard.

The criteria now require exposure to a traumatic event and 
response involving intense fear, helplessness, or horror. A 
more susceptible individual may have PTSD based on exposure 
to a stressor that would not necessarily have the same effect 
on "almost everyone".  The sufficiency of a stressor is 
accordingly, now a clinical determination for the examining 
mental health professional.  Cohen, at 153 (1997) (Nebeker, 
Chief Judge, concurring).

The veteran has been diagnosed with PTSD.  A hospitalization 
report from March 21, 1997 to April 7, 1997 indicates a 
diagnosis of PTSD occupation related.  It was reported that 
he had depression, agitation, and homicidal thoughts toward 
co-workers.  He had recent decompensation over the fact of 
medical disability and having to deal with former employees 
in processing disability forms.  Later treatment notes and 
hospitalization records from January 1999 onward indicate the 
diagnosis of PTSD and suggest that it could be related to 
service.  The veteran has indicated several possible 
inservice stressors.  

The veteran stated that while serving onboard a destroyer in 
the North Atlantic in January and February 1965, he was 
exposed to extreme cold, stormy conditions, and stood watch 
on deck in dangerous conditions.  The record reveals that the 
veteran did serve on board the U.S.S. Power during the winter 
months in 1965 and that the ship was in the North Atlantic 
Ocean during the time in question.  In his initial stressor 
statement in January 1999, the veteran indicated several 
additional potential stressors.  He stated that his best 
friend, [redacted], was lost overboard while their ship was 
in the vicinity of the Arabian Sea in approximately August 
1964.  In later recitations of the veteran's stressful 
experiences he does not focus on Mr. [redacted]'s loss again.  In 
his initial stressor statement in January 1999, the veteran 
indicated that a ship's cook, (later identified by the 
veteran as [redacted]) who had been on board ship for 
only a week, was lost overboard in December 1965.  Mr. [redacted] 
apparently fell overboard in December 1965 and the veteran 
was helping to search for him.  In later statements the 
veteran indicated that Mr. [redacted] was his best friend and that 
his loss was traumatic even though the veteran did not 
actually witness Mr. [redacted] falling overboard.  

The ship's logs and the statements from various shipmates of 
the veteran clearly establish that Mr. [redacted] was indeed lost 
at sea in December 1965 and the record shows that the veteran 
was serving onboard the ship at the time.  In his initial 
stressor statement in January 1999, the veteran indicated 
that he lost approximately 35 pounds during service, that his 
ship had numerous "combat confrontations with Russian 
ships", and that his exposure to the firing of the ship's 
guns while he was loading ammunition was a stressful 
experience.  A March 2000 treatment note reflects that he 
weighed 160 pounds when he began duty in Argentia and weighed 
120 pounds when his duty was completed.  

The veteran's service medical records show the veteran's 
weight as 150 pounds in an examination dated in July 1963, 
and a June 1966 discharge examination shows the veteran's 
weight to be 163 pounds.  The Board also notes that in later 
statements the veteran appears to have limited his claimed 
stressors to conditions in the North Atlantic, and the loss 
of Mr. [redacted] overboard.   Treatment notes dated in January 
1999 indicate that the veteran was complaining of flashbacks 
of events in Vietnam.  A February 2000 entry reflects that he 
has been a loner "since Vietnam".  The veteran has also 
indicated that his son was born with spina bifida which the 
veteran believes is related to Agent Orange exposure.  
Documentation in the file, received on February 21, 2001 
indicates that the veteran had no service in Vietnam.

In light of the fact that the veteran indicated that [redacted] 
[redacted] fell overboard and was lost at sea in August 1964, the 
Board finds that the RO should attempt to verify this 
potential stressor by obtaining ship logs, deck reports, or 
any other service records that would address this incident.

The veteran has indicated that there are records of the 
Social Security Administration (SSA) that have not been 
considered.  VA is required to obtain relevant records held 
by any Federal department or agency that the claimant 
adequately identifies and authorizes the Secretary to obtain.  
38 U.S.C.A. § 5103A(c)(3) (West 1991 & Supp. 2001).  The RO 
should obtain all medical records, adjudication records, and 
any other records associated with the veteran's claim for 
Social Security benefits.

The veteran indicated to an examiner in January 1999 that he 
had worked for 26 years for BF Goodrich without ever missing 
a day of work, but was forced to retire on account of 
disability in September 1997.  The Board finds that the 
records relating to any disability retirement are potentially 
relevant, and upon receipt of an authorization from the 
veteran, the RO is instructed to gather all information 
relating to the veteran's disability retirement from BF 
Goodrich in September 1997.  This includes any medical 
records, statements made by the veteran or others, and any 
formal or informal adjudication or award of benefits.  The 
VCAA imposes on VA the obligation to obtain all relevant 
evidence of which it is aware.

After all development listed above has been completed, the 
Board finds that the RO should schedule a VA psychiatric 
examination to determine the nature and etiology of the 
veteran's PTSD.  The record is unclear as to which of the 
veteran's stressors are credible and whether the veteran's 
PTSD is occupation related or service related and the record 
is unclear as to whether the veteran's reported stressors are 
of a type and severity sufficient to trigger a diagnosis of 
PTSD.  The examiner is instructed to carefully review the 
entire claims folder and to offer an opinion as to the 
etiology of the veteran's PTSD, including whether or not the 
veteran's reported stressors could support a diagnosis of 
PTSD.

Accordingly, this case is REMANDED for the following:

1. The RO should make every effort to 
obtain a copy of all records relating 
to the veteran's claim with SSA.  The 
RO is advised that the efforts to 
obtain SSA records should continue 
until they are obtained unless it is 
reasonably certain that the records do 
not exist or that further efforts to 
obtain the records would be futile.

2. The RO should obtain an authorization 
from the veteran and then obtain all 
records associated with his disability 
retirement from BF Goodrich.  These 
records should include all medical 
records, treatment notes, statements 
by the veteran or the employer, and 
any formal or informal adjudication or 
award of benefits.

3. The RO is requested to review the 
veteran's statements, as well as those 
given during examinations in order to 
prepare a summary of places of service 
and all claimed stressors.  This 
summary and all associated documents 
should be sent to the U.S. Armed 
Services Center for Research of Unit 
Records (USASCRUR) or the Naval 
Historical Center, Building 57, 
Washington Navy Yard, Washington D.C. 
20374-5060 as appropriate for 
verification and confirmation. .  They 
should be requested to provide any 
information which might corroborate 
the veteran's alleged stressors, to 
include obtaining copies of ship's 
logs, deck logs, and any other 
documentation for the veteran's ship, 
the U.S.S. Power, pertinent to the 
events claimed, especially the loss 
overboard of [redacted] [redacted] in August 
1964, and copies of operation reports, 
lessons learned, or similar documents 
regarding activities of the veteran's 
ship.

4. After the foregoing development has 
been completed to the extent possible, 
the RO should review the record and 
determine if there is credible 
supporting evidence that an event 
alleged as a stressor in service 
occurred.  In this context, the RO 
should make a further determination as 
to whether the claimant is credible as 
to the events he alleges in service 
and as to his evidentiary assertions 
in support of his claim for benefits.

5. The RO should then arrange for the 
veteran to be afforded a VA 
psychiatric examination to determine 
the correct diagnosis of any 
psychiatric disorder present and to 
determine whether the diagnostic 
criteria for PTSD are satisfied 
(current regulations require a 
diagnosis of PTSD in conformance with 
the American Psychiatric Association's 
Diagnostic and Statistical Manual for 
Mental Disorders (DSM-IV)).  All 
indicated studies must be conducted.  
The claims file and a copy of this 
remand must be made available to and 
reviewed by the examiner in 
conjunction with the examination.  The 
examination report must reflect a 
review of pertinent material in the 
claims folder.  The examiner should 
integrate all previous psychiatric 
findings and diagnoses with current 
findings to obtain an accurate picture 
of the veteran's psychiatric status.  
The examiner should be informed of the 
stressors that have been verified.  
The examiner should be requested to 
provide an opinion as to the etiology 
of any such condition.  Regarding 
PTSD, if found, the examiner should 
express an opinion as to whether the 
veteran has PTSD related to his 
military service, and whether a 
diagnosis of PTSD is supportable 
solely by the stressor(s) that have 
been supported in the record.

The examiner should also be requested 
to state whether the diagnostic 
criteria for PTSD contain objective or 
subjective elements.  If there are 
objective elements that can be 
independently verified without 
reliance upon the credibility of the 
individual under examination, those 
elements should be identified and the 
examiner should indicate whether the 
presence of those elements alone would 
support the diagnosis.  If there are 
subjective elements to the diagnosis, 
the examiner should state whether 
these elements can be verified in the 
examination setting or by evidence of 
record, or by any other means, without 
relying upon the credibility of the 
reports of the subjective symptoms by 
the individual claiming to have PTSD.

If the physician cannot answer any of 
the above questions without resort to 
speculation, he or she should so 
indicate.  The physician should 
provide the rationale for the opinions 
provided.

The veteran is advised that failure to 
report for the scheduled examination 
may have adverse consequences to his 
claim as the information requested on 
this examination addresses questions 
of causation and symptomatology that 
are vital in these claims.  38 C.F.R. 
§ 3.655 (2001); Connolly v. Derwinski, 
1 Vet. App. 566 (1991).

6. The RO must review the claims file and 
ensure that all notification and 
development actions required by VCAA are 
fully complied with and satisfied. 

7. Thereafter, the RO should readjudicate 
this claim.  If the benefit sought on 
appeal remains denied, the veteran and 
the veteran's representative, if any, 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations 
considered pertinent to the issue 
currently on appeal.  An appropriate 
period of time should be allowed for 
response

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  No action is required of the veteran 
until he is notified by the RO.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	THOMAS J. DANNAHER
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2001).





